
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 233
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Ms. Lee of California
			 (for herself, Mrs. Christensen,
			 Ms. Waters,
			 Mr. Meeks of New York,
			 Mr. Waxman,
			 Mr. Conyers,
			 Mr. Cao, Mr. Grijalva, Mr.
			 Brady of Pennsylvania, Ms. Castor of
			 Florida, Mr. Serrano,
			 Mr. Rangel,
			 Mr. Carnahan,
			 Mr. Cleaver,
			 Ms. Norton,
			 Mr. Berman,
			 Ms. Baldwin,
			 Mr. Johnson of Georgia,
			 Mr. Towns,
			 Mr. Jackson of Illinois,
			 Mr. Ellison,
			 Mr. Honda, and
			 Ms. Edwards of Maryland) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Black HIV/AIDS Awareness Day.
	
	
		Whereas the Centers for Disease Control and Prevention
			 (CDC) estimates that in the United States, at the end of 2006, 1,106,400 people
			 were living with the HIV, and 21 percent did not know they were
			 infected;
		Whereas each year 56,300 people become newly infected with
			 HIV in the United States, and on average, an individual is infected with HIV
			 every 9½ minutes;
		Whereas a total of 583,298 people have died of AIDS in the
			 United States from the beginning of the HIV/AIDS epidemic through 2007, and
			 African-Americans account for approximately 40 percent of such deaths;
		Whereas at the end of 2006, African-Americans represented
			 46 percent of all people living with HIV in the United States, Whites
			 represented 35 percent, Hispanics represented 18 percent, Asian-Americans and
			 Pacific Islanders represented 1 percent, and American Indians and Alaska
			 Natives represented less than 1 percent;
		Whereas African-Americans account for approximately 12
			 percent of the population of the United States, but accounted for 51 percent of
			 all HIV/ADS cases diagnosed in 2007;
		Whereas although African-American teens (ages 13–19)
			 represent only 15 percent of all teenagers in the United States, they accounted
			 for 68 percent of new AIDS cases reported among teens in 2007;
		Whereas young gay men of color bear a disproportionate
			 burden of the epidemic, with more new HIV infections in 2006 occurring among 13
			 to 29 year old African-American men who have sex with men (MSM) than among any
			 other subpopulation of MSM;
		Whereas in 2006, African-American women accounted for 61
			 percent of new HIV infections among women and had an infection rate that was
			 almost 15 times higher than that of White women;
		Whereas among African-American men, the leading
			 transmission category of HIV infection is sexual contact with other men,
			 followed by intravenous drug use and heterosexual contact;
		Whereas among African-American women, the leading
			 transmission category of HIV infection is heterosexual contact, followed by
			 intravenous drug use;
		Whereas the Black AIDS Institute notes that there are more
			 African-Americans living with HIV in the United States than there are people
			 living with HIV in 7 out of the 15 focus countries served by the President's
			 Emergency Plan for AIDS Relief;
		Whereas the CDC notes that socioeconomic issues impact the
			 rates of HIV infection among African-Americans, and studies have found an
			 association between higher AIDS rates and lower incomes;
		Whereas in 2007, the rate of AIDS diagnoses for Black
			 women was 22 times the rate for White women and the rate of AIDS diagnoses for
			 Black men was almost 8 times the rate for White men;
		Whereas African-Americans are diagnosed with AIDS later
			 than their nonminority counterparts, are confronted with barriers in accessing
			 care and treatment, and face higher morbidity and mortality outcomes;
		Whereas the CDC estimates that among persons whose
			 diagnosis of AIDS had been made during 1997 to 2004, African-Americans had the
			 poorest survival rates of any racial or ethnic group, with 66 percent surviving
			 after 9 years compared with 67 percent of American Indians and Alaska Natives,
			 74 percent of Hispanics, 75 percent of Whites, and 81 percent of Asians and
			 Pacific Islanders;
		Whereas in 2006, AIDS was the fourth leading cause of
			 death for African-American men and the third for African-American women, ages
			 25 to 44, ranking higher than for their respective counterparts in any other
			 racial or ethnic group;
		Whereas in 1998, Congress and the Clinton Administration
			 created the National Minority AIDS Initiative to help coordinate funding, build
			 capacity, and provide prevention, care, and treatment services within the
			 African-American, Hispanic, Asian Pacific Islander, and Native American
			 communities;
		Whereas the Minority AIDS Initiative assists with
			 leadership development of community-based organizations (CBOs), establishes and
			 links provider networks, builds community prevention infrastructure, promotes
			 technical assistance among CBOs, and raises awareness among African-American
			 communities;
		Whereas, on April 7, 2009, the CDC launched a new
			 communication campaign entitled Act Against AIDS, to facilitate
			 awareness, public education, health literacy, healthcare provider marketing,
			 and highly targeted behavior change communication objectives in the fight
			 against HIV/AIDS;
		Whereas as part of the Act Against AIDS
			 campaign, the CDC launched a $10,000,000, five-year partnership with 14
			 African-American organizations to harness the collective strength and
			 reach of traditional, longstanding African-American institutions to increase
			 HIV-related awareness, knowledge, and action within black communities across
			 the United States;
		Whereas the Black AIDS Media Partnership in conjunction
			 with the CDC’s Act Against AIDS campaign has launched
			 Greater Than AIDS, a public information campaign designed to
			 reach African-Americans with life-saving information about HIV/AIDS and to
			 confront the stigma surrounding the disease;
		Whereas, on February 23, 2001, the first annual
			 National Black HIV/AIDS Awareness Day was organized, with the
			 slogan Get Educated, Get Involved, Get Tested; and
		Whereas February 7 of each year is now recognized as
			 National Black HIV/AIDS Awareness Day and this year the slogan
			 is “HIV/AIDS Prevention—A Choice and a Lifestyle”: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of
			 National Black HIV/AIDS Awareness Day and recognizes the 10th
			 anniversary of observing such day;
			(2)encourages State
			 and local governments, including their public health agencies, to recognize
			 such day, to publicize its importance among their communities, and to encourage
			 individuals, especially African-Americans, to get tested for HIV;
			(3)encourages
			 national, State, and local media organizations to carry messages in support of
			 National Black HIV/AIDS Awareness Day;
			(4)supports the
			 development of a national AIDS strategy with clear goals and objectives to
			 reduce new HIV infections, especially among African-Americans, men who have sex
			 with men, and other vulnerable communities;
			(5)supports the
			 strengthening of stable African-American communities;
			(6)supports reducing
			 the impact of incarceration as a driver of new HIV infections within the
			 African-American community;
			(7)supports reducing
			 the number of HIV infections in the African-American community resulting from
			 injection drug use;
			(8)supports effective
			 and comprehensive HIV prevention education programs to promote the early
			 identification of HIV through voluntary routine testing, and to connect those
			 in need to treatment and care as early as possible; and
			(9)supports
			 appropriate funding for HIV/AIDS prevention, care, treatment, and
			 housing.
			
